Case 18-10512-KBO Doc1130 Filed 12/17/19 Page1of13

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

Tn re: Chapter 11

Zohar IIL, Corp., et al.,! Case No. 18-10512 (KBO)

Debtors. Jointly Administered

Hearing Date: September 24, 2019 at 10:00 a.m. (ET)
Response Deadline: September 17, 2019 at 4:00 p.m. (ET)

ee ee ee

 

DEBTORS’ MOTION FOR AN ORDER DETERMINING DISPUTE BETWEEN
THE DEBTORS AND PATRIARCH PARTNERS MANAGEMENT
SERVICES, LLC RELATED TO PENDING OASIS TRANSACTION

Zohar III, Corp. and its affiliated debtors and debtors in possession in the above-captioned

Chapter 11 cases (collectively, the “Debtors”) hereby submit this motion (the “Motion”), pursuant

 

to (i) section 105(a) of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy
Code”), (ii) this Court’s Order Approving and Authorizing the Settlement Agreement By and
Between the Debtors, Lynn Tilton, the Patriarch Stakeholders, MBIA Insurance Corp., and the
Zohar III Controlling Class (the “Settlement Order”) [Docket No. 266], and (ili) the Settlement
Agreement’ (as defined in the Settlement Order) [Docket No. 266, Exh. 1],° for entry of an order,

substantially in the form attached hereto as Exhibit A (the “Proposed Order”), determining that no

 

“Transaction Fee” is owed to Patriarch Partners Management Group, LLC (“PPMG”) pursuant to

 

! The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
Ill, Corp. (9612), Zohar I 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar II, Limited (9261) (“Zohar
IM”), Zohar II 2005-1, Limited (8297) (“Zohar II”), and Zohar CDO 2003-1, Limited (5119) (“Zohar IT”). The
Debtors’ address is 3 Times Square, c/o FTI Consulting, Inc., New York, NY 10036.

? Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Settlement Agreement
or the Debtors’ Motion, Pursuant to section 105(a) of the Bankruptcy Code and Bankruptcy Rule 9019, for an Order
Approving and Authorizing the Settlement Agreement [Docket No. 222], as applicable.

3 A copy of the Settlement Order and Settlement Agreement is annexed hereto as Exhibit B.

01:25035581.7

 
Case 18-10512-KBO Doc1130 Filed 12/17/19 Page 2of13

the applicable Management Services Agreement between PPMG and LVD Acquisition, LLC’s

(“LVD”). In support of the Motion, the Debtors respectfully state as follows:

PRELIMINARY STATEMENT‘

 

 

#4. The Zohar Funds are the only secured debt
holders of LVD and are receiving several million dollars less than the fixed and liquidated
obligations owed to them under the express terms of LVD’s credit agreement (i.e., indebtedness
of LVD). Accordingly, no transaction fee is due to PPMG under the PPMG MSA.

JURISDICTION AND VENUE

2. This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and
1334, and the Amended Standing Order of Reference from the United States District Court for the
District of Delaware, dated as of February 29, 2012. This is a core proceeding pursuant to 28
U.S.C. § 157(b)(2), and pursuant to rule 9013-1(f) of the Local Rules of Bankruptcy Practice and
Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”),
the Debtors consent to entry of a final order by the Court in connection with this Motion to the
extent it is later determined that the Court, absent consent of the parties, cannot enter final orders
or judgments in connection herewith consistent with Article III of the United States Constitution.
Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

3. The predicates for the relief sought herein are section 105(a) of the Bankruptcy

Code, the Settlement Order, and, among others, paragraph 18 of the Settlement Agreement.

 

4 Capitalized terms used but not defined in this Preliminary Statement shall have the meanings ascribed to them below.

01:25035581.7
2

 
Case 18-10512-KBO Doc1130 Filed 12/17/19 Page 3of13

BACKGROUND
A. General Background

4. On March 11, 2018 (the “Petition Date”), the Debtors filed voluntary petitions for
relief under Chapter 11 of the Bankruptcy Code.

5. Shortly after the commencement of these cases, various parties-in-interest,
including the Debtors, MBIA, U.S. Bank, the U.S. Trustee, the Zohar II] Controlling Class, and
the Patriarch Stakeholders, engaged in litigation including a contested collateral management
agreement rejection motion, a motion for relief from the automatic stay, and two (2) motions to
dismiss the cases or appoint a chapter 11 trustee (the “Litigated Contested Matters”).

6. On April 5, 2018, the Court appointed Judge Kevin Gross to mediate the parties’
various disputes on April 16, 2018, the day before the trial on the Litigated Contested Matters was
scheduled to begin [Docket No. 143]. As the result of the arduous good-faith, in-person mediation
efforts overseen and facilitated by the Mediator, the parties agreed to a comprehensive resolution

of the Litigated Contested Matters, the terms of which are embodied in the Settlement Agreement.

7. On May 21, 2018, the Court entered the Settlement Order approving the Settlement
Agreement.
8. Also on May 21, 2018, the Court entered an order, consistent with the Settlement

Order, appointing Joseph J. Farnan, Jr. as the Debtors’ Independent Director. See Docket Nos.
266 & 267. Pursuant to the Settlement Agreement, Mr. Farnan is “fully charged with the
governance of the Zohar Funds under applicable Cayman or Delaware law.” Settlement
Agreement, at { 7. Also in accordance with the Settlement Agreement, Mr. Michael Katzenstein
was appointed as the Debtors’ Chief Restructuring Officer (the “CRO”) and Mr. Robert S. Kost
was appointed as the Debtors’ Chief Monetization Officer (the “CMQ”). See Docket Nos. 297 &

283.
01:25035581.7
Case 18-10512-KBO Doc1130 Filed 12/17/19 Page 4of13

9, On November 9, 2018 date the Court entered the Order in Aid of Implementation
of the Global Settlement Agreement Approved in These Cases Establishing Certain Procedures for
the Independent Director’s Approval of Monetization Transactions and Related Relief [Docket
No. 545] (the “Monetization Procedures Order’) establishing a joint process through which the
Debtors and Ms. Tilton would monetize the various portfolio companies in which the Debtors hold
interests.

B. LVD

10. Zohar I, Zohar I and Zohar III (collectively, the “Zohar Funds”) are, collectively,
the sole members of LVD, holding 18.9%, 58.3%, and 22.8% of its membership interests,
respectively. The Zohar Funds are also secured lenders to LVD pursuant to that certain Credit
Agreement among LVD and its subsidiary, as borrowers, and the Zohar Funds, as lenders, dated
June 1, 2009 (the “Credit Agreement”).° Schedule 2.1 to the Credit Agreement lists the various
loan commitments thereunder, which initially consisted of (a) a $2 million revolving credit
commitment from Zohar III, and (b) Term A Loans from Zohar I, Zohar II, and Zohar UI of
approximately $9.3 million, $30 million, and $11.6 million, respectively. Further, Section 2.8 of
the Credit Agreement initially provides that interest on unpaid principal would accrue at a per
annum rate of LIBOR plus the “Applicable Margin,” which was initially set at 8.0% for all
Revolving Credit Loans, Term A Loans, and Term B Loans (each as defined in the Credit
Agreement). As of the date hereof, it is undisputed that approximately $59,957,540 plus interest

is currently owed by LVD to the Zohar Funds under the Credit Agreement.®

 

> A copy of the relevant portions of the Credit Agreement is attached hereto as Exhibit C.

® In connection with the LVD Transaction (as defined below), the Debtors, Oasis, Patriarch Partners Agency Services,
LLC and Ankura Trust Company, LLC agreed to the form of a payoff letter, a copy of which was filed on September
6, 2019 [Docket No. 909] and is attached hereto as Exhibit D (the “Payoff Letter”). By the Payoff Letter, LVD and
the Debtors agree that $59,957,540.49 plus accrued interest is due under the Credit Agreement (other than under
Amendment 8 (as defined below)).

01:25035581.7

 
Case 18-10512-KBO Doc1130 Filed 12/17/19 Page5of13

11. In November of 2015, LVD and the Zohar Funds entered into Amendment
Number 8 to the Credit Agreement (“Amendment 8”).’” Amendment 8 provides that:

The contents and columns set forth on Schedule A hereto are hereby inserted at the

end of Schedule 2.1 to the Credit Agreement to reflect a restructuring of

$20,291,872.92 of unpaid interest and commitment fees into Tranches TLD, TLE

and TLF. In addition, Administrative Agent hereby waives its ability to call an
Event of Default for the past failure to pay such unpaid interest.

Amendment 8, at § 1(a)(i).8 On its face, the effect of Amendment 8 was to convert accrued and
unpaid interest and fee obligations (ie., indebtedness) into new Term Loans under the Credit
Agreement (i.e., indebtedness), following the TLA, TLB, TLC, et cetera naming convention used
for all of the term loan indebtedness owed under the Credit Agreement (collectively, the
“Amendment 8 Tranches”). It is undisputed that the aggregate amount of the Amendment 8
Tranches is not less than $20,291,872.91.?

12. Taking into account the drawn amounts under the two revolving commitments, and
the outstanding term loans under the Credit Agreement, LVD has outstanding indebtedness to the
Zohar Funds under the Credit Agreement of not less than $80,249,412 in principal amount, plus
accrued and unpaid interest.

C. The PPMG MSA
13. On September 30, 2010, LVD entered into to a Management Services Agreement

(the “PPMG MSA”) with PPMG — an entity owned and controlled by Ms. Tilton — pursuant to

 

7 A copy of Amendment 8 is attached hereto as Exhibit E. Between execution of the Credit Agreement and entry into
Amendment 8, LVD, the Zohar Funds, and the administrative agent under the Credit Agreement entered into a series
of amendments that served to (i) add $2 million in revolving loan commitments extended by Zohar I, (ii) create a
Term C Loan funded by Zohar III in the amount of $1.5 million, and (iii) create a delated draw Term D Loan, with
commitments extended by Zohar II in the amount of $1.0 million.

’ Amendment 8 further provides that, as it relates to Tranches TLD, TLE, and TLF the “Applicable Margin” is 0%,
Thus, pursuant to Section 2.8 of the Credit Agreement, interest on the Amendment 8 Tranches accrues at the LIBOR
rate.

° By the Payoff Letter, in connection with Amendment 8, LVD and the Debtors likewise agree that an additional “not
less than $20,291,872.91” is due to the Debtors under the Credit Agreement. Payoff Letter, at Para 2(a).

01:25035581.7
Case 18-10512-KBO Doc1130 Filed 12/17/19 Page6of13

 

which PPMG purports to provide LVD with certain management and consulting services.

 

D. The LVD Transaction

14. | LVD commenced its monetization process in or about June of 2018. On or about

April 18, 2019, LVD entered into a letter of intent with a prospective buyer (the “Buyer”) to

 

10 A copy of the PPMG MSA is attached hereto as Exhibit F.

spss

Fe ee ene nen eee

 

01:25035581.7

 
Case 18-10512-KBO Doc1130 Filed 12/17/19 Page 7 of13

acquire all of the limited liability membership interests in LVD. Following extensive due diligence
and negotiations, on August 23, 2019, the Zohar Funds, LVD, and the Buyer executed an Equity
Purchase Agreement (the “EPA”)” pursuant to which the Buyer will acquire 100% of the Zohar
Funds’ equity interests in LVD (the “LVD Transaction”).

15. | Under the EPA, proceeds. of the LVD Transaction will be applied first to fund
certain escrows and indemnification funds, second to “Seller Transaction Expenses,” which would
include the Transaction Fee, if payable, and only then to “Indebtedness,” including LVD’s
obligations to the Zohar Funds, which, it is not disputed, will not be paid in full in connection with
the LVD Transaction. The EPA — as approved and signed by Ms. Tilton — defines “Indebtedness”
as including:

Credit Agreement, dated as of June 1, 2009, by and among the Company, B2

Acquisition, Inc., the domestic subsidiaries of the borrowers from time to time

guarantors thereunder, the lenders party thereto and Patriarch Partners Agency

Services, LLC (“PPAS”), as amended by Amendment No. 1, dated as of April 12,

2010, Amendment No. 2, dated as of November 29, 2010, Amendment No. 3, dated

as of June 2, 2011, Commitment Settlement Amendment, dated as of June 6, 2012,

Amendment No. 4, dated as of September 22, 2013, Amendment No. 5, dated as of

March 14, 2015, Amendment No. 6, dated as of September 1, 2015, Amendment

No. 7, November 12, 2015, Amendment No. 8, dated as of November 25, 2015,

and Amendment No. 9, dated as of November 19, 2015 (collectively and with other

related loan documents, the “Zohar Credit Agreement”).

EPA Disclosure Schedules, Schedule 2.02(c)(iii) (emphasis added).'4 Further, Schedule 4.05(a)

of the Disclosure Schedules to the EPA — LVD’s 2017 and 2018 consolidated financial statements

ss a, which would be inclusive of indebtedness

under the Amendment 8 Tranches. The financial statements, referencing the Amendment 8

Tranches further provide, in relevant part, that: “Raila

 

3 A copy of the EPA was submitted for in camera review in connection with the Transaction Notice (as defined
below).

4 Relevant portions of the EPA Disclosure Schedules are attached hereto as Exhibit G.

 

01:25035581.7

 
Case 18-10512-KBO Doc1130 Filed 12/17/19 Page 8of13

Lane ee eee PA,
Disclosure Schedules, Schedule 4.05, p. 15.

16. On August 26, 2019, the Debtors filed the Notice of Binding Portfolio Company
Transaction Pursuant to Portfolio Company Transaction Procedures [Docket No. 868]
(the “Transaction Notice”) in accordance with the Monetization Procedures Order. The hearing
to consider the Transaction Notice is currently scheduled for September 11, 2019. Assuming the
Court approves the transaction contemplated therein (the “LVD Transaction”), the closing date
shall be the date that is two business days following the date upon which all conditions set forth in
Article II of the EPA have beerr satisfied or waived; provided, however, that the Buyer shall not
be required to close prior to October 7, 2019.

17. The-parties do not dispute that the LVD Transaction will result in the Zohar Funds
receiving substantially less than the $80.2 million due to them under their credit facility to LVD
(with or without payment of the Transaction Fee).'°

E. The Transaction Fee Dispute

18. Early in the negotiations of the EPA, Ms. Tilton made clear her view that PPMG
would be owed a Transaction Fee in connection with the LVD Transaction despite the fact that the
LVD Transaction would not result in full payment of LVD’s existing debt obligations to the Zohar
Funds. The Zohar Funds likewise made clear their position that the Transaction Fee was not

triggered or payable under the PPMG MSA, the Settlement Agreement, or otherwise because the

 

‘5 Specifically, as set forth in the Declaration of Robert S. Kost in Support of Order Authorizing the Oasis Transaction,
which is attached to the Transaction Notice as Exhibit A, the Zohar Funds expect to receive between $63 and $73
million upon the closing of the LVD Sale, or approximately $6 to $16 million less than what is owed to them.

01:25035581.7

 
Case 18-10512-KBO Doc1130 Filed 12/17/19 Page9of13

debt obligations to the Zohar Funds would not be paid in full in connection with the LVD
Transaction.'®

19. In accordance with paragraph 11 of the Settlement Agreement, the parties
participated in an in-person mediation session on July 31, 2019 with Judge Gross, but no resolution
of this issue was reached.

20. | The Debtors and the Patriarch Stakeholders agreed to a schedule for the Court to
adjudicate the disputed Transaction Fee. So as not to delay the execution of the EPA and closing
of the LVD Transaction, the Debtors also agreed that, in the event the Court has not ruled on the
matter prior to the closing of the LVD Transaction, the disputed Transaction Fee shall be paid to
PPMG; provided, however, that such payment shall be expressly subject to. any remedy that the
Court may direct in the event that the Court determines such payment was improper, including
claw-back.!7

RELIEF REQUESTED

21. By this Motion, the Debtors seek entry of an order, pursuant to section 105(a) of
the Bankruptcy Code, the Settlement Order, and, among others, paragraph 18 of the Settlement
Agreement, determining that no Transaction Fee is payable to PPMG in connection with the LVD

Transaction.

 

16 PPMG will likely attempt to argue that the Transaction Fee must be paid pursuant to paragraph 18 of the Settlement
Agreement, which provides: “Any (A) claim asserted by the Patriarch Stakeholders that is supported by written
documentation showing the claim...represents a fee or other claim arising from a deferral of payment or any
management and/or administrative fee owed to a Patriarch Stakeholder...shall be deemed due and payable through
the closing of any monetization event....” Settlement Agreement, | 18 (emphasis added). There is no written
documentation showing that the Transaction Fee is, in fact, owed to a Patriarch Stakeholder. To the contrary, as set
forth herein, the only written documentation — the PPMG MSA — plainly shows that the Transaction Fee is not owed
under the circumstances. Simply put, the condition precedent to the Transaction Fee being paid was not met so nothing
is “due” nor “payable.”

7 In connection therewith, the parties have agreed to simultaneous initial filings on September 6, 2019 and
simultaneous responding papers on September 17, 2019.

01:25035581.7
Case 18-10512-KBO Doc1130 Filed 12/17/19 Page 10 of 13

BASIS FOR RELIEF REQUESTED
22. Section 105(a) of the Bankruptcy Code provides that the Court “may issue any

order, process, or judgment that is necessary or appropriate to carry out the provisions of the
Bankruptcy Code,” and that “[n]o provision of [the Bankruptcy Code] providing for the raising of
an issue by a party in interest shall be construed to preclude the court from, sua sponte, taking any
action or making any determination necessary or appropriate to enforce or implement court orders
or rules....”. 11 U.S.C. § 105(a). Further, bankruptcy courts retain “jurisdiction to interpret and
enforce settlements and the accompanying orders approving settlements.” See In re Baseline
Sports, Inc., 393 B.R. 105, 118-19 (Bankr. E.D. Va. 2008); accord In re Lazy Days’ RV Center,
Inc., 724 F.3d 418, 423 (3d Cir. 2013); In re Patriot Coal Corp., 539 B.R. 812, 818-19 (Bankr.
E.D. Mo. 2015). Although “there are some significant limits to a bankruptcy court's ability to use
section 105(a) of the Code . . . [it] plainly may be used ‘to enforce and implement’ earlier
orders.” In re River Ctr. Holdings, LLC, 394 B.R. 704, 711 (Bankr. S.D.N.Y. 2008); See Also In
re Ames Dep't Stores, Inc., 317 B.R. 260, 273-74 (Bankr. S.D.N.Y. 2004).

23. For the reasons set forth herein, the Debtors request that the Court enter the
Proposed Order in furtherance of the Settlement Agreement and the Monetization Process,

determining that the Transaction Fee is not payable in connection with the LVD Transaction.

A. The Transaction Fee is not Payable Under the Plain Terms of the PPMG MSA

 

is owed or payable to PPMG.

25. That is clearly the case here. As Ms. Tilton concedes in the EPA itself (see
paragraph 15, supra), the liabilities under the Credit Agreement — including Amendment 8 —
constitute “Indebtedness” of LVD. In order to trigger the Transaction Fee, all “outstanding debt”

01:25035581.7
10
Case 18-10512-KBO Doc1130 Filed 12/17/19 Page 11 of 13

must be paid. It cannot be disputed that the entirety of the amount owed by LVD to the Zohar
Funds (not less than $80.2 million) will not be fully repaid in connection with the LVD
Transaction.

26. Accordingly, the Debtors respectfully submit that the PPMG MSA speaks for itself

and the facts clearly dictate denial of the PPMG Fee in connection with the LVD Transaction.

 

B. Tilton’s Treatneant Bain Connection With the LVD
Transaction is Further Proof That no Transaction Fee is Owed

 

 

01:25035581.7

11

 
Case 18-10512-KBO Doc1130 Filed 12/17/19 Page 12 of 13

 

a

Tilton’s Own Flow of Funds Model in Connection With a Prior Potential Portfolio
Company Transaction is Still Further Proof That no Transaction Fee is Owed

28. In addition, in the context of a potential monetization process for a different
Portfolio Company, Ms. Tilton previously conceded that under the PPMG MSAs, no transaction

fee can be payable to PPMG unless and until the relevant transaction clears the respective Portfolio

Company’s debt.” SSRIS assesses eee

 

 

 

30. For these reasons, the Debtors respectfully request that the Court enter the Proposed

Order finding that no Transaction Fee is owed to PPMG in connection with the LVD Transaction.

 

 

01:25035581.7

 
Case 18-10512-KBO Doc1130 Filed 12/17/19 Page 13 of 13

NOTICE

31. | The Debtors will provide notice of this Motion to: (i) the U.S. Trustee; (ii) counsel
to the Patriarch Stakeholders; (iii) counsel to U.S. Bank, as indenture trustee; (iv) counsel to
MBIA; (v) counsel to the Zohar III Controlling Class; and (vi) all parties that, as of the filing of
this Motion, have requested notice in these Chapter 11 cases pursuant to Bankruptcy Rule 2002.
In light of the nature of the relief requested herein, the Debtors submit that no other or further

notice is necessary.

WHEREFORE, the Debtors request entry of the Proposed Order, granting the relief
requested herein and such other and further relief as is just and proper.

Dated: September 6, 2019 YOUNG CONAWAY STARGATT & TAYLOR, LLP
Wilmington, Delaware

£s/ Joseph M. Barry
James L. Patton, Jr. (No. 2202)
Robert S. Brady (No. 2847)
Michael R. Nestor (No. 3526)
Joseph M. Barry (No. 4221)
Ryan M. Bartley (No. 4985)
Shane M. Reil (No. 6195)
Rodney Square
1000 North King Street
Wilmington, Delaware 19801
Telephone: (302) 571-6600
Facsimile: (302) 571-1253

Counsel to the Debtors and Debtors in Possession

01:25035581.7
13

 
